           Case 1:18-cv-09031-DLC Document 77 Filed 10/16/19 Page 1 of 2
October 11, 2019

Via ECF and Hand Delivery


Re:     Hyland et al. v. Navient Corp. et al., No. 1:18-cv-09031 (the “Action”)

Dear Judge Cote:

        We write respectfully on behalf of the putative class of New York Plaintiffs to request that
the Court direct Defendants (“Navient”) to: (i) produce Navient employee depositions transcripts
taken in CFPB v. Navient, No. 17-cv-00101-RDM (M.D.Pa.) (the “CFPB Action”); (ii) negotiate
narrow custodial searches and terms; and (iii) produce documents relevant to unnamed New York
class members. The schedule for class certification discovery in this case is very condensed. On
September 9, 2019, Defendants served Responses & Objections (Ex. 1) to Plaintiffs’ August 9,
2019 Requests for Productions. The parties then met and conferred over a three-week period be-
ginning on September 16, 2019, and reached impasse on October 8, 2019 (Ex. 2 at 1). Navient’s
refusal to negotiate the items at issue, as well as their failure to provide agreed-upon discovery,
such as the names of call agents who spoke to the named Plaintiffs, is severely prejudicing Plain-
tiffs’ ability to take depositions and complete class certification expert reports and briefing by
December 20, 2019. Accordingly, Plaintiffs request a brief telephonic hearing to resolve the pend-
ing disputes.

         First, Navient should produce CFPB Action deposition transcripts of Navient employees1
(it promised to produce the call agent names and Daniel deposition transcripts by October 15).
The CFPB Action transcripts are relevant and will streamline discovery because, like Plaintiffs,
the CFPB alleges Navient: (i) steered income-based repayment–eligible borrowers into forbear-
ance to keep costs down by minimizing call length and processing time; and (ii) misrepresented
the suitability of certain repayment options for struggling borrowers. Using those transcripts here
is efficient and will ensure Plaintiffs do not have to ask, and Navient employees do not have to
answer, substantially similar questions twice. See, e.g., Royal Park Investments SA/NV v. Deutsche
Bank Nat’l Tr. Co., 192 F. Supp. 3d 400, 407 (S.D.N.Y. 2016) (Moses, J.) (sharing discovery
among related cases “is an efficient and effective means of avoiding duplicative and costly dis-
covery, as well as avoiding unnecessary delay in the adjudication of cases”) (internal citation omit-
ted). Navient conceded the overlap of issues (Ex. 2 at 10, 12), but nonetheless refused to produce
on the grounds that the CFPB Action contains other allegations not asserted here, including Na-
vient’s misconduct as to credit reporting, payment processing, and loan rehabilitation. See id.
Given the time constraints, Navient’s refusal to produce these materials or timely cull the relevant
ones is untenable. Moreover, evidence of substantial consumer complaints stemming from Na-
vient’s loan counseling is highly relevant here, especially insofar as the complaints relate to In-
come-Driven Repayments (“IDR”) plans. Plaintiffs’ proposal is consistent with the Court’s guid-
ance to “get some core document discovery produced within a month,” with depositions to follow
shortly thereafter (Hr’g Tr. 19).




1
  In Plaintiffs’ August 9, 2019 Requests For Production, Plaintiffs requested the CFPB Action document production
and, in meet-and-confer correspondence, clarified that Plaintiffs also sought deposition transcripts. Though Navient
initially appeared open to producing some of those documents, it has since rescinded the offer without explanation
(Ex. 2 at 10).
Hon. Denise L. Cote, U.S. District Judge for the Southern District of New York
             Case 1:18-cv-09031-DLC Document 77 Filed 10/16/19 Page 2 of 2

        Second, Navient should agree to a narrow set of custodial searches. As the Court suggested,
Plaintiffs continue to review the Daniel documents (fully produced only as of September 30,
2019). It is already plain that the Daniel search terms are insufficient and Navient has declined to
discuss additional searches, stating without elaboration that its “collection efforts have been suffi-
cient” (Ex. 2 at 1). That is inadequate. See Fort Worth Emp.’ Ret. Fund v. J.P. Morgan Chase &
Co., 297 F.R.D. 99, 104 (S.D.N.Y. 2013) (parties shall conduct additional negotiations where
“plaintiffs provided sufficient justification for expanding search terms … to ensure that the ESI
search captures all of the relevant documents”); Blackrock Allocation Target Shares v. Bank of NY
Mellon, 2018 WL 2215510, at *8 (S.D.N.Y. May 15, 2018) (granting discovery from additional
custodians where responding party “cannot say with certainty (or even confidence) that [those
custodians] do not have unique, relevant information”). The Daniel search terms fail to capture
documents relevant to 4 key issues: IDR plans, forbearance, FFEL loan consolidation, and public
service employment certification. Plaintiffs have requested only: (a) 4 additional searches, ad-
dressed to the aforementioned 4 key issues, and (b) 3 more custodians—the VP of the Office of
Consumer Advocate (whom Navient identified as the one person with knowledge in its Initial Dis-
closures here); the SVP of Loan Operations, involved in creating Navient’s employee incentive
programs; and an “Education Specialist,” who trained Navient call agents and hosted games aimed
at minimizing call lengths (Ex. 2 at 3-4). Adding these terms and custodians is crucial—unsur-
prisingly, even the limited emails Navient has produced so far show, for example, an overriding
goal to maximize profit at the expense of borrowers even more clearly than do Navient’s policies.
Navient should agree to—or, at minimum, negotiate in good faith—these relevant, targeted re-
quests for additional custodial searches.

        Third, Navient should produce a sample of borrower call recordings—just as it did in the
CFPB Action—relevant to Navient’s uniform misrepresentations to the putative New York class.
See, e.g., Bais Yaakov of Spring Val. v. Houghton Mifflin Harcourt Publishers, Inc., 36 F. Supp.
3d. 417, 421 (S.D.N.Y. 2014) (granting discovery of all allegedly unlawful advertisements sent by
defendants to putative class); Chen-Oster v. Goldman, Sachs & Co., 285 F.R.D. 294, 300
(S.D.N.Y. 2012) (granting class-wide discovery where it was “necessary to acquire data about the
class and analyze it” to determine whether plaintiffs’ injuries resulted from common policy or
practice). Navient refused to produce the New York sample on purported relevance grounds,
claiming that meeting Plaintiffs’ request would be overly burdensome and “inconsistent” with
Your Honor’s “guidance concerning the appropriate scope of discovery” (Ex. 2 at 9-10). But the
sample is easy to collect and targeted: Navient conceded it can search specific terms and codes in
borrower correspondence history. Id. Moreover, it is core to Plaintiffs’ argument of commonality.
Plaintiffs propose Navient search New York borrower call logs for a limited set of terms, such as
“loan forgiveness” and “forbearance,” and then produce a sample of relevant borrower call record-
ings. Plaintiffs would then review a representative subset of those recordings to demonstrate that
Navient call agents made uniform misrepresentations to New York PSLF-eligible borrowers, in-
cluding telling borrowers they were on track for forgiveness even though the borrowers did not
have eligible loans or repayment plans, or directing borrowers into non-qualifying plans or for-
bearance instead of PSLF-eligible plans.


Respectfully submitted,
/s/ Lena Konanova

Lena Konanova

cc (via ECF): Defendants’ counsel
                                                                  2
